Citation Nr: 1436648	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  12-29 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a of entitlement to service connection for residuals of head, neck and back injuries.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1972 to April 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2005 Board decision last denied service connection for residuals of head, neck and back injuries; the Veteran did not appeal the Board decision, and it became final.

2.  The evidence received since the August 2005 Board decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of head, neck and back injuries.


CONCLUSION OF LAW

The criteria to reopen the claim for service connection for residuals of head, neck and back injuries have not been met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specific notice is required in claims to reopen.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The duty to notify was satisfied in a November 2009 letter to the Veteran.  That letter incorrectly referred to a September 2000 rating decision as the last final denial of the claim; however, that decision was subsumed by the Board's denial of the claim in August 2005.  The Veteran was not prejudiced by the erroneous reference to the rating decision because the bases for the denial by the Board were the same and the letter correctly notified him of the evidence necessary to reopen the claim.  
 
The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records, and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  Efforts were made to obtain any records from the Social Security Administration and the Veteran was notified when those attempts were unavailing.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his claim.  In May 2010, the Veteran was afforded a general medical VA examination, as well as a VA joints examination; however, because the Veteran's claim for residuals of head, neck and back injuries is not reopened, consideration of whether those examinations are inadequate is not necessary.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  New and Material Evidence

The Veteran seeks to reopen a previously denied claim seeking service connection for residuals of head, neck and back injuries that he maintains are all related to active duty service.  

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

In the rating action on appeal, the RO reopened the claim of service connection for head, neck and back injuries.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when  considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. 

VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's original claim of service connection for residuals of head, neck and back injuries was denied in a May 2000 rating decision that was appealed to the Board.  An August 2005 Board decision denied service connection for residuals of head, neck and back injuries, finding that the Veteran's injuries did not occur in the line of duty but were instead the result of the Veteran's own willful misconduct.  The evidence established that the injuries at issue were sustained during a fight that occurred in September 1973 which was precipitated by the Veteran, and the evidence reflects that the Veteran was tried and convicted for striking a non-commissioned officer in connection with the fight.  The Veteran did not appeal the Board decision, and it became final.

Evidence of record at that time of the last final August 2005 Board decision included the Veteran's service treatment records, post-service medical records, as well as the Veteran's lay statements.  In particular, a November 1973 Report of Investigation documents the fight, the Veteran's court martial and the finding that the Veteran's injuries were not in the line of duty due to his own misconduct.

In September 2009, the Veteran filed his current petition to reopen the claim seeking service connection for residuals of head, neck and back injuries.  Evidence received since the last final August 2005 Board decision includes VA medical records which reflect a medical history of treatment for these conditions.  Among these records is a May 2010 VA examination in which the examiner diagnosed the Veteran with multilevel cervical spondylosis with spinal stenosis and multilevel lumbar spondylosis and degenerative disk disease.  

This evidence was not of record at the time of the prior final rating decision, and therefore, the VA treatment records and examination are new.  However, none of recently submitted evidence establishes that any of the Veteran's conditions occurred while in the line of duty or call into question the August 2005 Board finding that the Veteran's injuries were the result of willful misconduct and not in the line of duty.  As such, the Board finds that these medical records are not material.  

In support of his claim, the Veteran also submitted statements describing the fight which led to his injuries.  The Board finds the Veteran's statements are not "new" as they are cumulative and redundant of his prior assertions.  Further, the Veteran does not provide any information in his lay statements to contradict the August 2005 Board finding that his injuries were the result of willful misconduct and not in the line of duty.  Thus, the Veteran's statements do not constitute new and material evidence.

Accordingly, the Board finds that new and material evidence has not been received to reopen the Veteran's service connection claims for residuals of head, neck and back injuries, and the appeal is denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence sufficient to reopen the claim of entitlement to service connection for residuals of head, neck and back injuries has not been received, and the appeal is denied.


REMAND

Further development is needed before the Board can adjudicate the Veteran's hearing loss claim.

In May 2010, the Veteran was afforded a VA audio examination to determine the etiology of any diagnosed hearing loss.  The examiner noted that the Veteran's claims file was reviewed, which reflected that the Veteran was exposed to artillery fire while in the military.  Further, the report notes a May 2003 VA examination in which the Veteran's hearing was found to be within normal limits.  

The May 2010 examiner provided a diagnosis of mild sensorineural hearing loss in the right ear at 4000 hertz, and left ear hearing that was within normal limits and concluded that the Veteran's hearing loss was not due to or caused by noise exposure in the military because his hearing was found to be normal in May 2003.  However, the May 2003 report does not include either audiometric findings or the results of speech recognition scores using the Maryland CNC Test.  38 C.F.R. § 3.385.  The May 2010 VA examiner also does not make clear whether her opinion is based on examination findings she conducted, or whether the negative nexus opinion concerning the Veteran's claimed hearing loss is based on her review of the Veteran's medical history.  Therefore, the Board finds that the May 2010 VA audio examination is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an audiology examination to determine the nature and likely etiology of any diagnosed hearing loss.  The claims folder is to be furnished to the examiner for review in its entirety.  All appropriate tests should be conducted, and the reports of any such audio tests should be incorporated into the examination reports to be associated with the claims file.  Following a review of the relevant evidence, the examiner should address the following question:

Is it at least as likely as not (50 percent or higher degree of probability) that that any diagnosed hearing loss is etiologically related to any incident of the Veteran's active military service, to include the Veteran's reports of in-service noise exposure?

The examiner is requested to provide a rationale for any opinion expressed.  If the examiner cannot provide an opinion without resort to speculation, he or she should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Then, readjudicate the issue on appeal.  If any benefit remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


